Citation Nr: 0630085	
Decision Date: 09/25/06    Archive Date: 10/04/06	

DOCKET NO.  00-24 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound of the abdomen with postoperative colostomy, 
currently evaluated at 50 percent.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel
INTRODUCTION

The veteran had active service from May 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in September 
2000 and September 2003 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut.  

While additional issues beyond that set forth on the title 
page of this decision have been addressed during the course 
of this appeal, the veteran indicated at his hearing before 
the BVA at the RO in June 2006 that the only issue on appeal 
was the matter of the evaluation for the residuals of the 
gunshot wound of the abdomen with postoperative colostomy.  
However, in various statements, the veteran alluded to a 
worsening of service-connected post-traumatic stress disorder 
(PTSD); seeking service connection for hypertension; and 
seeing a total rating based upon individual unemployability.  
If the veteran desires to pursue such matters, he should 
contact the RO, to which these matters are REFERRED.


FINDING OF FACT

The residuals of the gunshot wound of the abdomen with 
postoperative colostomy are not shown to be productive of 
marked interference with absorption and nutrition manifested 
by severe impairment of health objectively supported by 
examination findings including material weight loss.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
residuals of a gunshot wound of the abdomen with 
postoperative colostomy have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.112, 4.114, Diagnostic Code 7301 (2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of a letters from the RO to 
the veteran dated in January 2004 and March 2006.  While the 
earlier notice did not provide any information concerning the 
effective date that could be assigned should an increased 
evaluation be granted, the March 2006 letter complied with 
these requirements of law.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Apart from these matters of record, since 
this decision denies an increased rating, the veteran is not 
prejudiced by the failure to provide him that further 
information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statements of the Case, and 
been informed of the evidence considered, the pertinent laws 
and regulations and a rationale for the decision reached in 
denying the claim.  The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

The veteran essentially contends that the current evaluation 
assigned for the residuals of his gunshot wound of the 
abdomen with postoperative colostomy does not accurately 
reflect the severity of that disability.  Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  .

By way of background, a November 1970 rating decision granted 
service connection for a gunshot wound of the abdomen with 
postoperative colostomy and assigned a 10 percent evaluation 
under Diagnostic Code 7301.  The rating decision reviewed 
service medical records as well as a report of an October 
1970 VA examination.  The rating decision noted that the 
physical examination at the time of the veteran's release 
from service noted the presence of scars, which included an 
8-inch scar of the left buttock, a 5-inch scar of the right 
buttock, a 10-inch scar of the left abdomen and two 3-inch 
scars of the left abdomen.  The veteran reported that the 
wound involving his lower abdomen perforated the rectum and 
he had complaints at the time of the examination of gas and 
"growling."  The 10 percent evaluation remained in effect 
until, during the course of the current appeal, a rating 
decision dated in September 2003 increased the evaluation 
from 10 percent to 50 percent.

Under Diagnostic Code 7301, a 50 percent evaluation 
represents the highest evaluation assignable under that 
Diagnostic Code and is assignable for a severe disability 
with definite partial obstruction shown by X-ray with 
frequent and prolonged episodes of severe colic distention, 
nausea or vomiting, following severe peritonitis, ruptured 
appendix, perforated ulcer, or operation with drainage.  A 
higher evaluation could be assigned under Diagnostic Code 
7328, which pertains to a resection of the small intestine.  
Under that Diagnostic Code a 60 percent evaluation could be 
assigned with evidence of marked interference with absorption 
and nutrition, manifested by severe impairment of health 
objectively supported by examination findings including 
material weight loss.  Further, the schedule for ratings of 
the digestive system provides that ratings under Diagnostic 
Code 7301 through 7329, inclusive 7331, 7342 and 7345 through 
7348 inclusive will not be combined with each other.  Rather, 
a single evaluation will be assigned under the Diagnostic 
Code which reflects the predominant disability picture, with 
evaluation to the next higher evaluation where the severity 
of the overall disability warrants such evaluation.  
38 C.F.R. § 4.114.

The evidence for consideration in connection with the 
veteran's claim consists primarily of VA medical records, 
including the reports of a VA examination performed in August 
2001.  However, this evidence does not in any way demonstrate 
that the veteran's abdominal gunshot wound has produced 
marked interference with absorption and nutrition or that it 
was manifested by impairment of health objectively supported 
by examination findings including definite weight loss.

For example, a VA outpatient treatment record dated in 
December 1999 discloses that the veteran was described as 
well-developed well-nourished male and that his weight was 
204 pounds.  Similar findings were reported at the time of a 
January 2000 outpatient treatment record.  It was also noted 
at that time that the veteran generally gained 10 to 15 
pounds during the winter and lost the weight in the summer, 
but that he did not then lose the weight as previously.  A 
subsequently dated VA outpatient treatment record shows that 
the veteran's weight generally was in excess of 200 pounds, a 
record dated in May 2000 showed the veteran's weight was 
reported as 195.5 pounds, but he continued to be described as 
well-developed and well-nourished.

At the time of an August 2001 VA examination the veteran 
reported that beginning in the early 1970's and continuing 
into the 1980's he had multiple hospitalizations for partial 
small bowel obstructions.  It was indicated that surgery was 
discussed in the mid-1980's, but was not accomplished.  The 
examiner noted that there was typical pain associated with 
the obstruction and that other features marked the onset of 
the obstruction included an absent of bowel movements, a 
feeling of epigastric fullness and a severe cramping pain in 
the right lower extremity.  In general, the bouts resolved in 
a day, but when he had experienced severe symptoms they 
lasted for up to a week and caused him to miss work.  The 
veteran indicated that over the past several years he had not 
sustained a severe episode, but had bouts that would mark the 
onset obstruction, possibly once a month.  The examiner noted 
that the veteran's appetite had been good and that he 
experienced some constant dull, left lower quadrant aching 
discomfort associated with previous surgical procedures.  On 
physical examination the veteran's abdomen was noted to be 
mildly obese.  The examiner noted three scars of the 
veteran's abdomen which were described as having mild 
tenderness.  Laboratory data demonstrated a hematocrit of 46 
percent with a normal white count and normal albumin.

Subsequently dated VA outpatient treatment records include a 
record dated in January 2004 in which the veteran reported 
that he had no gastrointestinal symptoms and that he had lost 
weight due to diet and exercise since his last visit.  At 
that time the veteran's weight was reported to be 211 pounds, 
a decrease of 13 pounds.  At the time of a May 2005 VA 
outpatient treatment record the veteran's weight was noted to 
have increased to 224 pounds.

Based on this record, the Board finds that the schedular 
criteria contemplated for a 60 percent evaluation under 
Diagnostic Code 7328 have not been met.  There is no 
indication that the veteran's disability has produced marked 
interference with absorption and nutrition or any objective 
evidence of severe impairment of health due to the veteran's 
abdominal gunshot wound.  No material weight loss has been 
demonstrated in the veteran's treatment records and he has 
generally been described as well-developed and 
well-nourished.  Therefore, the Board finds that the veteran 
does not more nearly meet the criteria for a 60 percent 
evaluation under Diagnostic Code 7328, but rather more nearly 
meets the criteria for a 50 percent evaluation under 
Diagnostic Code 7301.  Accordingly, a higher evaluation for 
the residuals of the gunshot wound of the abdomen with 
postoperative colostomy is not established.

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful.  However, the Board has carefully reviewed 
the record in depth and it has been unable to identify a 
basis upon which service connection may be granted.  The 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has 
been observed that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
(Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 426 (1990)].  Here, applying the provisions of the 
rating schedule to the evidence of record, the preponderance 
of the evidence is against the claim.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 56-57 (1990)


ORDER

An evaluation in excess of 50 percent for residuals of a 
gunshot wound of the abdomen with postoperative colostomy 
have not been met.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


